 SCOOBA MANUFACTURING CO.Scooba Manufacturing Company and Lucille Willie.Case 26-CA-8457September 22, 1981DECISION AND ORDERBy MEMBERS FANNING, JENKINS, ANDZIMMERMANOn May 26, 1981, Administrative Law JudgeHutton S. Brandon issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,tand conclusions of the Administrative Law Judgeand to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Scooba Manu-facturing Company, Shuqualak, Mississippi, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.DECISIONSTATEMENT OF THE CASEHUTTON S. BRANDON, Administrative Law Judge:This case was heard in Macon, Mississippi, on March 30,1981. The charge was filed by Lucille Willie, an individ-ual, herein called Willie, on May 29, 1980,1 and amendedon June 24. Complaint, issued on July 1, alleges thatScooba Manufacturing Company, herein called the Re-spondent or the Company, violated Section 8(a)(3) and(I) of the National Labor Relations Act, herein calledthe Act, by discharging its employee, Willie, on May 22.The complaint further alleges that the Respondent inde-pendently violated Section 8(a)(1) of the Act by threat-' All dates are in 1980 unless otherwise stated.ening an employee with discharge because of the em-ployee's expressed support of a labor organization.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the General Counsel and theRespondent, I make the following:FINDINGS O FACTII. JURISDICTIONThe Respondent is a corporation with an office andplants located in Shuqualak, Mississippi, where it is en-gaged in the manufacture of industrial gloves. The Re-spondent annually purchases and receives at its Shuqua-lak facilities products, goods, and materials valued inexcess of $50,000 directly from points located outside theState of Mississippi. The complaint alleges, the Respond-ent admits, and I find that the Respondent is an employ-er engaged in commerce within the meaning of Section2(6) and (7) of the Act.It. THE AI.I.EGED UNFAIR l.ABOR PRACTICESA. The EventsThe instant case grows out of events and conversa-tions that took place on May 22 at one of the Respond-ent's Shuqualak plants and culminated in the separationfrom the Respondent of employee Willie. The conversa-tions or discussions were between Willie and the Re-spondent's then vice president, George Welch,2and var-ious portions of the conversations were observed bystock girl Virginia McBride, Floor Supervisor VirgieThomas, and Plant Manager Kenny White. All testifiedherein. Willie and McBride testified for the GeneralCounsel. Willie had worked as a sewer on a closing op-eration and had been employed by the Respondent or itspredecessor since the early seventies.3Willie also had ason, William Dinsmore, who she had prevailed upon theRespondent to hire. Dinsmore had some difficultiesduring his approximately 10 months of employment andwas accused of making several costly errors for the Re-spondent. Willie testified that on May 22 Dinsmore re-ported to her as he went by her work station that he hadbeen fired and was leaving. Shortly after receipt of thisinformation Willie suffered a headache and went toWelch's office which was near her machine for the pur-pose of getting aspirin. Welch was in the office withWhite. As she was getting the aspirin, Welch, accordingto Willie, remarked that he had had to let Dinsmore goand Willie replied that it was alright if he had a reason.Welch responded that Willie could go too, but she an-swered that she did not have a reason to go. Thereafter,Welch explained that Dinsmore had cost Welch over$500 every week. Willie challenged Welch's remarksaying that there was no way the Respondent wouldhave kept someone costing it over $500 a week for over2 Subsequent to May 22 and prior to the hearing herein Welch retired., Willie had experienced one break in her early employment when itwas discovered that she had falsified her production records. She had ad-mittedly falsified her records due to her embarassment in not being ableto keep up with more experienced operators258 NLRB No. 38147 DECISIONS OF NATIONAL LABOR RELATIONS BOARD10 months. Willie then left but stopped to lean back inthe office door and remarked, "It would be nice if it wasa union here." "A whole lot of things going on wouldn'tbe going on." Welch did not respond and Willie pro-ceeded to the restroom to take her aspirin.Willie testified that after she came out of the restroomshe saw McBride and Welch. McBride apparently waslooking for Willie, and upon seeing her pointed her outto Welch who was behind McBride. Welch then directedWillie back into his office where he pointed his finger ather and told her, still according to Willie, "You just firedyour damn self. Don't nobody threaten me with no damnunion because this is my plant, and I run it any damnway I want." Welch added, "Do you realize I couldhave done fired you?" Willie asked why and Welchstated, "Because of the menders4that you make." Willieprotested that if he fired her for menders he would haveto fire everybody. Thereafter Welch phoned Judy Hig-ginbotham, a payroll clerk for the Respondent in Macon,Mississippi, a few miles away to have Willie's check pre-pared along with Dinsmore's check. Welch then toldWillie to go home and cool off and bring her husbandback with her the following Monday to talk the situationover. While waiting for the checks to be delivered to theplant, Willie was allowed by Welch to get her personalthings at her work station with Welch watching her.Willie returned to Welch's office where she and Welchengaged in general conversation until the checks weredelivered, after which she left the plant and did notreturn.Willie identified White as being present in the officewith Welch during the initial conversation. Further, sheplaced McBride in the office as Willie was leaving andrelated that McBride "couldn't help" but hear Willie'sremark about a union. Willie could not recall Thomasbeing present in the office but did recall Welch sendingWhite after Thomas to check on Willie's production toback up Welch's claim that he had had to pay Willie"make up pay" ever since she had been employed. Al-though Willie admittedly used the word "hell" at onepoint in her initial conversation with Welch, she deniedthat she had directed any profanity at him or used anyvulgarities in talking to him. Willie acknowledged thatthe fact that her son "being let go" angered her butclaimed her anger was directed at her son and notWelch.Portions of Willie's testimony were corroborated byMcBride. McBride related she had seen Willie go intoWelch's office on May 22. McBride testified, however,that Willie had actually left the office and at that point intime McBride entered the office to get some productiontickets. McBride could recall no one else being in theoffice other than Welch. Within a few seconds Willie re-turned to the door and told Welch, according toMcBride, that she would have the Union in Mondaymorning. Welch did not respond. McBride left the office,but shortly thereafter Welch came to McBride and askedher to go to the restroom to see if Willie were there. AsMcBride was proceeding to the restroom Willie came4 A mender is a glove having defects due to sewing errors which mustbe corrected before it can be sold.out and went back into the office with Welch. McBridetestified that she did not know whether Willie had beenfired prior to her remark to Welch about a union. How-ever, she did testify that Thomas was out "pulling" Wil-lie's production sheets prior to the time McBride over-heard Willie's union reference to Welch.5The Respondent's version of the facts was relatedthrough Welch, Thomas, and White. In Welch's versionWillie came into his office for the aspirin, got them, andleft. She came in a second time and at that point Welchstarted a conversation with her regarding Dinsmore.Willie became angry and was loudly raving. Welch testi-fied that Willie "was bad to say 'piss"' and she said"damn" on a lot of occasions in the conversation, but hewas not able to relate exactly how she had used suchwords. He generally testified that he regarded Willie asinsubordinate in her conversation with him and decidedto give her her "time." He sent Thomas to obtain Wil-lie's time and then sent to Macon for her check. Williewaited in his office while the check was being deliveredand they discussed various subjects. He sent her hometelling her to come in the next Monday with her husbandand they would talk the situation over. According toWelch, Willie told him at one point that she was goingto send a union in and OSHA' also. However, Welch re-lated that he had already sent for Willie's time at thetime she made the statement regarding a union. Welchsigned a personnel form on Willie on May 22 showingthat she was "laid off' for "Insubordination to her boss(Mr. Welch)."7A similar form was made out on May 28pursuant to Welch's instruction changing Willie's layoffstatus to a termination after Willie did not come in onMonday, May 26, with her husband as requested byWelch. 8Plant Manager White was present during much of theencounter between Welch and Willie. In his versionwhen Willie entered Welch's office for some medicine adiscussion was initiated by Welch about Dinsmore. Withrespect to Willie's language, White recalled that at onepoint Willie told Welch, "Piss, you know better thanthat," and the word "piss" was repeated several times byWillie. Willie's absenteeism and her mender rate cameup, and Willie denied Welch's allegations regarding herdeficiencies in these areas. Thomas was called and sentto get Willie's records. Thereafter, White left Welch'soffice and went into an adjacent office to make sometelephone calls. He testified that he believed while hewas out Willie went to the restroom. After he returnedto the room Welch announced the decision to separateWillie and it was at this point that Welch asked to haveWillie's time ascertained. White testified he did not hearany references to a union by Willie at any time he waspresent in Welch's office.5 It is not clear whether McBride was referring to past productionsheets showing the extent of "menders" by Willie or to production re-cords necessary to establish the pay due Willie. In view of White's testi-mony discussed infra, I conclude it was the former.6 This was an apparent reference to the Occupational Health andSafety Act. Willie in her testimony denied any reference to OSHA andsaid she did not even know what it meant.7 G.C Exh. 2.8 Resp. Exh. 4.148 SCOOBA MANUFACTURING CO.Thomas initially testified that she was called toWelch's office and told to get Willie's "time" for payroll.She did so and when she returned to the office with theinformation she heard Willie make a statement that shecould bring a union in there. She testified she heard noresponse from Welch to Willie's remark and added thatno one else was in the office at the time. On cross-exami-nation Thomas related that she had also gone after somemender records for Welch. She then expressed uncertain-ty whether she had gotten the mender records before shegot Willie's "time" information. Then she testified thatshe got both the time records and the mender records atthe same time, but finally asserted she got the time re-cords first.Based on Willie's testimony as corroborated byMcBride, the General Counsel contends that Welch firedWillie because she threatened to bring a union in. TheRespondent's position is that there was no companypolicy in existence relative to opposition to unions,9thatWillie had not been engaged in protected concerted ac-tivity under the Act when she referred to bringing aunion in, that she was laid off before she mentioned aunion, that there was no showing that she was treatedany different from any other employee who was insubor-dinate, and that she was only terminated after she failedto return the following Monday to talk the situation overwith Welch. B. ConclusionObviously resolution of this case is dependent on whois to be believed regarding what happened in Welch'soffice on May 22. From a demeanor standpoint I foundWillie to be candid, sincere, and generally straightfor-ward. In short, and although I am not convinced thather recollections were accurate in all respects, based ondemeanor I found her credible. I likewise found McBrideto be credible in demeanor. She too was earnest in herappearance as well as sincere. Moreover, McBride's testi-mony was all the more credible because she was an em-ployee of the Respondent at the time of the hearing andmay be considered as testifying adversely to her pecuni-ary interest. Gold Standard Enterprises, Inc., et al., 234NLRB 618, 619 (1978); Georgia Rug Mill, 131 NLRB1304 (1961), enfd. as modified 308 F.2d 89, 91 (5th Cir.1962). On the other hand, I found Welch evasive and in-9 Both Fred Siege, the Respondent's other vice president and generalmanager, and Nathaniel Starks, the Respondent's president, testified forthe Respondent that no company policy regarding unions had been for-mulated or even discussed. There is no dispute that there was no unioncampaign going on at the time of Willie's separation. Moreover, it ap-pears from all the testimony that there had never been a union organiza-tional campaign at the Respondent's plants in the past.IS The Respondent argues also that in a Mississippi Employment Secu-rity Commission decision involving Willie's entitlement to unemploymentcompensation it was determined that Willie had used loud and abusivelanguage to Welch. While not binding on the Board, the decisions ofstate employment security agencies have probative value. Duquesne Elec-tric and Manufacturing Company, 212 NLRB 142 (1974). They are notcontrolling, however. Supreme Dying Finishing Corp. and Valley MaidCo., 147 NLRB 1094, 1095 (1964). Here I have given little weight to thestate commission's finding on Willie's termination since it is unclear thatthe commission considered all the unfair labor practice evidence consid-ered herein in reaching its decision that Willie had engaged in "miscon-duct" warranting the denial of benefits. It appears that neither McBridenor Thomas testified before the state commission.direct, and, at times, unresponsive. He was unable or un-willing to attribute specific comments to Willie contain-ing the alleged offensive vulgarities.Thomas also was not an impressive witness. Her vacil-lation on the time or times she left Welch's office to getproduction information or payroll information on Willieconsidered in the context of her hesitant manner whiletestifying, I conclude, renders her incredible.White also indicated some confusion about whetherThomas was sent to get Willie's time during the first orsecond time White was in Welch's office, finally testify-ing that it was the second time. White also equivocatedabout whether Willie requested or was directed to go toher work station to pick up her personal belongings.Moreover, White was vague at times regarding specificremarks of Willie in the conversation with Welch.Considering all the foregoing, I am persuaded that thetestimony of Willie as largely corroborated by McBrideis the most plausible and believable, although there maybe certain elements of truth in the assertions of Welchand particularly White. It is my conclusion on the recordconsidered as a whole and particularly the testimony ofWillie and McBride that Willie did go into Welch'soffice to get aspirin; that while she was there she was en-gaged in a conversation with Welch regarding her son'sseparation from the Respondent; that a vigorous if notheated discussion followed; that the discussion turned toWillie's own production and absenteeism; that to substan-tiate contentions regarding Willie's production and ab-senteeism Thomas was called and directed to secure therecords; that Thomas went out and got the records andreturned with them; that following confrontation withthe records Willie exited Welch's office after White hadalready left; that upon exiting or shortly thereafter Williereturned to the doorway and, piqued by the precedingdiscussion, made the remark to Welch about a union;that Willie then proceeded to the restroom; that Welch,feeling threatened by Willie's union reference, sentMcBride after her to have her return to his office; thatWillie returned and Welch did thereupon discharge hermaking the remarks attributed to him by Willie; thatWelch then sent Thomas to obtain Willie's time; and thatWillie was given her paycheck and sent home.The foregoing scenario is substantiated not only by thecredited testimony of Willie and McBride but also byportions of the testimony of White as well as certainother factors. Thus, White admitted that Willie's timewas not sent for until after he had returned to Welch'soffice. Since he did not hear any reference to a union byWillie, and since all the other witnesses testified thatWillie made such a reference, it must have been madeduring the time White was out of Welch's office andbefore her time was sent for. ' It is undisputed that after her separation Willie was al-lowed to return to her work station to get her personaleffects only under the watchful eye of Welch and with" Although Willie testified that White heard her remark about aunion, I conclude that she was in error in this regard. Such error may bebased on the fact that White, while making phone calls in an adjacentoffice, was close enough to hear Willie's union reference but did not doso because his attention was diverted to the telephone calls.149 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe admonition not to talk to anyone. There was no suchrestriction put on her when she left Welch's office earlierto go to the restroom. Thus, it would appear that Wil-lie's departure from Welch's office to go to the restroommarked the initial termination of her discussion or en-counter with Welch. Certainly there was no evidence ofany direction from Welch made prior to her leaving theoffice for her to return. Accordingly, only a remark ofWillie upon leaving could explain a necessity for herrecall to the office by Welch. I conclude that it was Wil-lie's reference to a union when leaving the office whichprompted the recall, and I further conclude that whenshe reentered the office Welch made the remarks attrib-uted to him. This conclusion is also buttressed by thefact that any vulgarity and any insubordination in con-nection therewith was attributed to Willie by Whiteduring the first occasion she was in discussion withWelch in his office. Yet she was not discharged at thatpoint. Obviously, something else happened to causeWillie to be called back to the office and to be dis-charged. In the sequence of the events, that "somethingelse" could only have been Willie's reference to the needfor a union.Considering all the foregoing, I conclude that theGeneral Counsel established a prima facie case, thatWillie was discharged because of her reference to aunion which Welch considered to be a threat since, inthe words attributed to Welch by Willie, it was "hisdamn plant and I run it any damn way I want." The ab-sence of any company policy against unions does notpreclude the existence of personal union animus on thepart of Welch sufficient to provoke a discharge for unionconsiderations. I find and conclude that on the factsfound the Respondent has failed to meet its burden of re-buttal of the General Counsel's prima facie case. See,generally, Wright Line, a Division of Wright Line, Inc.,251 NLRB 1083 (1980).In reaching the above conclusion I reject the Respond-ent's contention that Willie was only laid off and couldhave returned to work the following Monday if she hadonly come back and talked to Welch as he had request-ed. Even based on Welch's testimony, Willie was not as-sured that she would be reinstated if she came back. Onthe contrary, Willie's credited testimony establishes thatshe was fired and she was in fact "paid off." Moreover,it is clear that even if she were initially "laid off," theRespondent subsequently changed her records to showthat she was discharged prior to any recall from layoffor offer of reinstatement.I likewise reject the Respondent's alternative argumentthat Willie's reference to a union did not confer upon herthe protection of the Act under Section 8(a)(1) and (3).It is quite clear that Section 8(a)(1) of the Act grants em-ployees the right to form, join, or assist a labor organiza-tion. It is further clear that Section 8(a)(3) of the Actbars discrimination against employees which either en-courages or discourages membership in any labor organi-zation. Based on the credited testimony Welch discrimi-nated against Willie by discharging her because heviewed her remarks as a threat to initiate union organiza-tional efforts. Such action obviously discouraged Willieor any other employee from seeking union membershipor otherwise engaging in activity in support of any labororganization, actions protected under the Act. I find thatthe Respondent violated Section 8(a)(3) and (1) in Wil-lie's discharge. Moreover, I conclude that, as argued bythe General Counsel, Welch's statement to Willie thatshe had fired herself because of the threatened resort to aunion independently violated Section 8(a)(1). See Modu-lus Corporation, 236 NLRB 967 (1978). The assertion ofthe unlawful reason for the discharge constitutes an un-questionable threat to all other employees that any incli-nation toward union activity on their part would resultin similar discrimination against them.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce and an industry affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. By threatening employees with discharge if they ini-tiate a union organizational campaign or seek union aid,the Respondent has engaged in and is engaging in unfairlabor practices in violation of Section 8(a)(1) of the Act.3. By discriminatorily discharging Lucille Willie onMay 22, 1980, the Respondent has engaged in and is en-gaging in unfair labor practices in violation of Section8(a)(3) and (1) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has violated theAct in the discharge of Lucille Willie, I shall recommendan order that it cease and desist from discriminatorilydischarging employees and take certain affirmative actionnecessary to effectuate the policies of the Act. I shallrecommend an order that it offer immediate and full re-instatement to Lucille Willie without prejudice to her se-niority or other rights and privileges previously enjoyed,and make her whole for any loss of earnings she mayhave suffered by reason of her unlawful discharge by theRespondent. Backpay with interest thereon is to be com-puted in the manner prescribed in F. W. Woolworth Com-pany, 90 NLRB 289 (1950), and Florida Steel Corporation,231 NLRB 651 (1977).12Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER13sThe Respondent, Scooba Manufacturing Company,Shuqualak, Mississippi, its officers, agents, successors,and assigns, shall:12 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).The General Counsel's request in a supplemental brief for an assessmentof a 9-percent interest rate is denied. Shaw Industries. Inc., et al., 255NLRB 877 (1981). Florida Steel, supra, governs the interest rate.:' In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedby Sec. 102.48 of the Rules and Regulations, be adopted by the Boardand become its findings, conclusions, and Order, and all objections there-to shall be deemed waived for all purposes.150 SCOOBA MANUFACTURING CO.1. Cease and desist from:(a) Threatening employees with discharge if they initi-ate a union organizational campaign or seek union aid.(b) Discharging or otherwise discrminating against em-ployees because of their expression of interest in a labororganization or union representation.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Offer Lucille Willie immediate and full reinstate-ment to her former job or, if that job no longer exists, toa substantially equivalent position, without prejudice toher seniority or any other rights or privileges previouslyenjoyed, and make her whole for any loss of earningsshe may have suffered by reason of her unlawful dis-charge by the Respondent in the manner set forth in thesection herein entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its Shuqualak, Mississippi, plants copies ofthe attached notice marked "Appendix."' 4 Copies of saidnotice, on forms provided by the Regional Director forRegion 26, after being duly signed by the Respondent'srepresentative, shall be posted by the Respondent imme-diately upon receipt thereof, and be maintained by it for14 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees with dischargeif they initiate a union organizational campaign orseek union aid.WE WILL NOT discharge or otherwise discrimi-nate against employees because of their interest in,or activity on behalf of, a labor organization.WE WII.L. NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by the Na-tional Labor Relations Act.WE WILL offer Lucille Willi immediate and fullreinstatement to her former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to her seniority or other rightsand privileges previously enjoyed, and WE WILL.make her whole for any loss of earnings she mayhave sufferd by reason of our unlawful discharge ofher, with interest.SCOOBA MANUFACTURING COMPANY151